 In the Matter of WM. LANS Co.andINTERNATIONAL HOD CARRIERS'BUILDING AND COMMON LABORERS' UNION Or AMERICA, LOCAL No.1426, AFLCase No. R-1699SUPPLEMENTAL DECISIONANDORDERMay 1, 1940On March 2, 1940, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'The Direction of Election provided that an election by secret ballotbe conducted as early as possible but not later than thirty (30,) daysfrom the date of the Direction of Election, under the direction andsupervision of the Regional Director for the Twelfth Region (Mil-waukee, Wisconsin), among all employees of Wm. Lans Co. at bothits yards in Beloit, Wisconsin, who were employed by it during thepay-roll period immediately preceding the date of the Direction ofElection, including certain named employees, employees who did notwork during such pay-roll period because they were ill or on vaca-tion, and employees who were then or had since been temporarilylaid off, but excluding office and clerical employees, those who hadsince quit or been discharged for cause, and "extra" or "temporary"employees other than certain named employees, to determine whetheror not they desired to be represented by International Hod Carriers',Building and Common Laborers' Union of America, Local No. 1426,AFL, for the purposes of collective bargaining.Pursuant to the Direction, the election by secret ballot was heldon March 13, 1940, at Beloit, Wisconsin, under the direction andsupervision of the Regional Director.On March 14, 1940, the Re-gional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties his ElectionReport.121N L.R. B. 31.23 N. L. R. B., No. 36.491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :1.Total on eligibility list------------------------------------142.Total ballots cast----------------------------------------133.Total ballots challenged----------------------------------04.Total blank ballots---------------------------------------05.Total void ballots----------------------------------------06.Total valid votes cast------------------------------------137.Votes cast for International Hod Carriers',Building andCommon Laborers' Union of America, Local 1426, A. F. L_68.Votes cast against International Hod Carriers',Building andCommon Laborers' Union of America, Local 1426, A. F. L_7On March 19, 1940, International Hod Carriers', Building andCommon Laborers' Union of America, Local No. 1426, AFL, filed itsObjections to the Election Report.On April 15, 1940, it withdrewits said Objections.In its withdrawal it stated that it "desires tohave it understood, however, in this connection that the withdrawalof the Objections to the Election Report will not prejudice [its]right to file another petition for investigation and certification ofrepresentatives" at some future time.No other objections to the con-duct of the ballot or the Election Report have been filed by any ofthe parties.The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees in theappropriate unit.Thel petition of International Hod Carriers',Building and Common Laborers' Union of America, Local No. 1426,AFL, for investigation and certification of representatives of em-ployees of Wm. Lans Co., Beloit, Wisconsin, will therefore be dis-missed, without prejudice.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Wm. Lans Co., Beloit,Wisconsin, filed by International Hod Carriers', Building and Com-mon Laborers' Union of America, Local No. 1426, AFL, be, and ithereby is, dismissed, without prejudice.